Citation Nr: 0208922	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-10-483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds (SFW's) of the skull, base 
of neck and both legs.

(The issues of entitlement to service connection for a 
bilateral knee disability as secondary to service-connected 
residuals of SFW's of both legs, and service connection for 
soft tissue sarcoma, chloracne, and porphyria cutanea 
including as a result to exposure to herbicides are the 
topics of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.  He served in Vietnam and was awarded the 
Combat Action Ribbon and the Purple Heart.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to an increased (compensable) evaluation 
for shell fragment wounds of both legs, skull and base of 
neck.  Though not appealed, the RO also denied entitlement to 
service connection for a skin rash as secondary to herbicide 
exposure.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1995, a transcript of which has been 
associated with the claims file.

In July 1998 the RO denied entitlement to service connection 
for a bilateral knee disorder as secondary to service-
connected shell fragment wounds of both legs, skull and base 
of neck.  The RO also denied entitlement to service 
connection for soft tissue sarcoma, chloracne, and porphyria 
cutanea including as secondary to herbicide exposure.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1999, a transcript of which has been 
associated with the claims file.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a bilateral knee 
disability as secondary to service-connected residuals of 
SFW's of both legs and entitlement to service connection for 
soft tissue sarcoma, chloracne, and porphyria cutanea 
including as a result to exposure to herbicides are the topic 
of a future decision pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).


FINDING OF FACT

Service-connected residuals of SFW's of the skull, base of 
neck and both legs are currently manifested by superficial, 
non-tender, non-adherent and well-healed scars, with no 
evidence of repeated ulceration, tenderness and pain on 
objective demonstration, and without any apparent significant 
muscle, nerve, artery or bone involvement or limitation of 
function of an affected part or disfigurement of the head, 
face or neck.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of SFW's 
of the skull, base of neck and both legs, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sustained superficial SFW's of the skull, base of 
neck and both legs, without apparent bone muscle, artery, or 
nerve involvement.  
There was no residual functional impairment.  He was 
medically discharged from the service due to a respiratory 
condition.

A November 1975 VA skull x-ray was normal.  An x-ray of the 
cervical spine showed the soft tissues were normal.  The 
alignment was within normal limits.  Impression was normal 
cervical spine. 

In July 1976 the RO granted service connection for residual 
SFW scars of the skull, base of neck and both legs which were 
evaluated as noncompensable.  

The remaining postservice record from separation from service 
through the mid 1990's is silent for treatment or pertinent 
findings referable to residual SFW scars of the skull, base 
of neck and both legs.

In June 1995 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  He 
stated that his residual SFW's of the skull, base of neck and 
both legs were symptomatic and manifested by muscle and nerve 
damage.

A June 1995 VA x-ray report of the lower extremities 
reflected incidental shrapnel in the left interior distal 
thigh and right upper leg which were not shown to be other 
than superficial in nature.  There was no evidence of 
associated muscle, artery or bone damage.  

A December 1996 VA orthopedic examination report shows the 
veteran related that while in Vietnam in 1968 he was hit in 
the right thigh and leg at the lower anterior area and left 
thigh with shrapnel metal.  Following surgery he was sent 
back to Vietnam on regular duty.  It was noted that in 1969, 
he was discharged medically due to respiratory problems.

On objective examination a five inch well healed scar was 
noted on the medial aspect of the right leg.  A two inch well 
healed scar was noted on the lateral aspect of the right 
thigh.  The scars appeared hyperpigmented.  No pertinent 
diagnoses were provided.

A September 1997 VA orthopedic examination report shows, in 
pertinent part, the veteran reported sustaining shrapnel 
wound injuries to the legs in 1968.

On objective examination a 10 centimeter was noted both on 
the anterior aspect of the left thigh and the right thigh.  
There were small well-healed surgical scars over the 
bilateral patellae.  No apparent scars were noted on the 
skull or neck.  

Following completion of the objective examination diagnoses 
included status post multiple shrapnel wounds to the 
bilateral lower extremities with no significant muscle loss 
noted and history of shrapnel wounds to the skull without 
apparent sequelae.

In September 1999, the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He stated that his shell fragment wounds of the lower 
extremities were symptomatic and manifested by significant 
muscle injury.

A November 1999 VA neurology examination report shows an 
impression of normal neurologic examination.  The examiner 
opined that the veteran's problems were entirely from the 
knees. 

A May 2001 VA scar examination report shows the veteran 
described SFW's on the left thigh and right lower extremity 
below the knee.  It was noted that all scars were well-healed 
without any cosmetic defect.  It was noted that there was no 
ulceration, breakdown or elevation of the scars.  The 
examiner noted that there was no evidence of disfigurement.  
Also, the examiner noted that he was unable to find scarring 
on the back or back of the neck and skull.

A May 2001 VA orthopedic examination report contains findings 
which not pertinent to the issue under discussion.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The VA Schedule for Rating Disabilities provides that 
superficial scars will be rated as 10 percent disabling when 
poorly nourished, with repeated ulceration; or when tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2001).  Other scars will be 
rated on the basis of limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Additionally, governing regulations provide that where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a zero 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).




Under Diagnostic Code 7800 a noncompensable rating is 
provided for slight disfiguring scars of the head, face or 
neck.  A 10 percent evaluation is warranted for moderate 
disfigurement.  Id.  

The Board notes further that the regulations pertaining to 
muscle injuries were revised in June 1997, effective July 3, 
1997. 62 Fed. Reg. 20235-30240 (1997).  That is, by 
regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Where the law or regulations change while the case is 
pending, the version more favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Such new criteria 
may not be considered prior to July 3, 1997.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
Section 5110(g) prohibits of retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Importantly the Board recognizes that the RO has not 
considered both sets of rating criteria with respect to the 
veteran's claim due to the fact that the competent medical 
evidence to date fails to show associated muscle damage.  
Accordingly, the Board has determined that the veteran would 
not be prejudiced if the Board proceeded with appellate 
consideration on the claim presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

A preliminary review of the record shows that VA has 
considered whether any additional notification or development 
action is required under the VCAA of 2000 and made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information 
and medical evidence necessary to substantiate the claim.  He 
was provided with the laws and regulations pertaining to the 
issue on appeal.  

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records as well as post 
service VA outpatient clinical records and reports of recent 
VA orthopedic, neurologic and scar examinations and 
transcripts of hearings before a hearing officer at the RO in 
June 1995 and September 1999.  The evidence of record 
provides an adequate basis for addressing the merits of the 
veteran's claim.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

In its May 2001 correspondence to the veteran, the RO advised 
the veteran of the new VCAA law, and duties and obligations 
referable thereto for assisting the veteran in the 
development of his claim.  The RO has fully considered the 
veteran's claim under the new law.


Compensable Evaluation

The Board finds that the veteran's service medical records do 
not support a conclusion that the veteran sustained any 
significant muscle, artery, nerve or bone injury as a result 
of his SFW's of the skull, base of neck and both legs.  To 
the contrary, the service medical records essentially show 
that the veteran sustained superficial wounds, without 
muscle, artery, or nerve involvement, and without any 
residual functional impairment.  

While there is indication of debridement of the veteran's 
superficial wounds, the nature of these wounds was consistent 
minimal impairment as shown by the contemporaneous medical 
documentation recited above.  Significantly, the Board points 
out that the veteran was medically discharged from the 
service due to a respiratory disability as opposed to 
residuals of SFW's wounds of the skull, base of neck and both 
legs. 

The pertinent postservice medical evidence including recent 
reports of VA orthopedic, neurologic and scar examinations 
continue to show all SFW's scars were well-healed without any 
evidence of tender or painful scar or cosmetic defect.  

There was no evidence of ulceration, breakdown or elevation 
of the scars.  No remaining detectable residual SFW scarring 
of the back of the neck and skull was noted.  The examiner 
pointed out that there was no evidence of associated 
disfigurement.  

The retained shell fragments of the lower extremities as 
noted on VA x-rays were not shown to be other than 
superficial in nature.  The special VA examination reports 
continue to show no associated identifiable muscle, artery, 
or nerve involvement, with no residual functional impairment. 

The Board has considered the veteran's complaints of 
increased symptoms and disability associated with service-
connected SFW's of the back of the neck and skull and both 
legs; however, the competent medical evidence shows that his 
residuals of SFW's of the skull and base of the neck and both 
legs are currently manifested by superficial, non-tender, 
non-adherent and well-healed scars, without any apparent 
underlying muscle, nerve, artery or bone involvement or 
limitation of function of an affected part or disfigurement 
of the head, face or neck.  The retained shell fragments of 
the lower extremities are of no significant consequence.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of SFW's of the skull, 
base of the neck and both legs.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation and 
obviously considered their application, but did not grant the 
veteran increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately reflect the current 
nature and extent of severity of the shell fragment wound 
residuals.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of SFW's of the skull, base of the neck and both 
legs is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

